Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                  Status of Claims
This is in response to applicant’s filing date of February 04, 2020. Claims 1-30 are currently pending.
                                                                  Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.         
                                                                 Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.
                                         Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 and 27 are rejected under 35 U.S.C. 103 as being obvious over Viente et al (US-20190272389-A1) (“Viente”) and Kazuyuki Sakurai (US-20100284569-A1) (“Sakurai”).
              The applied reference, Viente, has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). See obviousness rejection below.
                This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation 

As per claim 1, Viente discloses a navigation system for a vehicle (Figure 1), the system comprising:
 at least one processor programmed (Viente at Para. [0005] discloses “navigation system may include at least one processor.”) to:
           receive, from a camera, at least one captured image representative of features in an environment of the vehicle (Viente at Para. [0005] which discloses “processor may be programmed to receive at least one image representative of an environment of the host vehicle. The at least one image may be received from a camera and may include a representation of the environment along the road section.”);
Viente does not explicitly disclose the generating of a warped image having a simulated viewpoint that is elevated relative to the received at least one image. Viente does disclose at Para. [0163] the processing of the received at least one image to acquire certain features. 
Sakurai in the same field of endeavor discloses a method and system to control a driving operation of an autonomous vehicle based on the elevated view of a warped image.   See Abstract and Figure 7. 
 In particular, Sakurai discloses a process to  generate a warped image based on the received at least one captured image, wherein the warped image simulates a view of one or more of the features in the environment of the vehicle from a simulated viewpoint elevated relative to an actual position of the camera (Sakurai at Para. [0005] which discloses “bird's-eye image creation module 1820 to which the original image 1910 is inputted from the original image 1910.”);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle navigation of Viente to include the converting a viewpoint of the input image into a bird's eye view of Sakurai, since transforming road surface image to an elevated viewpoint, such as a bird's eye view, improves road feature accuracy by suppressing the noises present in the captured images. Those in the art would be motivated to combine the bird’s eye view image conversion of Sakurai with the autonomous vehicle navigation controller of Viente because an elevated vantage point view, such as a Bird’s eye view, would enhance an analysis of  “the at least one image to determine at least one road characteristic associated with the road section.” Viente at Para. [0005].
                 identify at least one road feature represented in the warped image, wherein the representation of the at least one road feature in the warped image is transformed in one or more respects relative to a representation of the at least one road feature in the at least one captured image (Viente at Para. [0163] which discloses “processing unit 110 may analyze the first, second, and third plurality of images to detect features within the images, such as lane markings, vehicles, pedestrians, road signs, highway exit ramps, traffic lights, road hazards, and the like.”);
determine a navigational action for the vehicle based on the identified at least one road feature represented in the warped image (Viente at Para. [0165] which discloses “processing unit 110 may cause one or more navigational responses in vehicle 200 based on information derived from two of the first, second, and third plurality of images.”); and
                 cause at least one actuator system of the vehicle to implement the determined navigational action (Viente at Para. [0167] which discloses that “[n]avigational responses may include, for example, a turn, a lane shift, a change in acceleration, and the like. Processing unit 110 may cause the one or more navigational responses based on the analysis performed at step 720”.).  
As per claim 2, Viente and Sakurai discloses a navigation system, wherein the vehicle is an autonomous vehicle (Viente at Para. [0173] which discloses “generating a road navigation model for an autonomous vehicle and may navigate an autonomous vehicle along a road segment”.).  
As per claim 3, Viente and Sakurai discloses a navigation system, wherein the representation of the at least one road feature in the warped image includes more image pixels than the representation of the at least one road feature in the at least one captured image (Viente discloses combing images at Para. [0132] “performs stereo image analysis of first and second sets of images acquired by a combination of image capture devices selected from any of image capture devices”.)
As per claim 4, Viente and Sakurai discloses a navigation system, wherein the simulated viewpoint is elevated by at least ten meters relative to the actual position of the camera (Sakurai  discloses that an elevation is mere scaling downward eyesight towards the vertical direction in the real world.”).  
As per claim 5, Viente and Sakurai discloses a navigation system, wherein the simulated viewpoint is elevated by between ten meters and twenty meters relative to the actual position of the camera (Sakurai  discloses that an elevation is mere scaling parameters at Para. [0073] where the Application discloses “bird's-eye image creation module 120 creates a bird's-eye image from an original image of current time in a real world range that is set in advance such as a range of”.).  
As per claim 6, Viente and Sakurai discloses a navigation system, wherein the warped image further simulates a view of the one or more features in the environment of the vehicle based on a simulated camera optical axis angled downward relative to an actual optical axis of the camera (Sakurai at Para. [059] which discloses “bird's-eye image by taking the original-image lane line candidate position 820 as a front piece of the synthesized bird's-eye image and taking the angle to be within a lane line angle range”.).  
As per claim 7, Viente and Sakurai discloses a navigation system, wherein the simulated camera optical axis is downwardly angled relative to the actual optical axis of the camera by an angle of between thirty-five degrees and fifty-five degrees (Sakurai at Para. [0060] discloses that “the lane line angle range 830 is defined as +-.30 degrees, and the sum of the pixel values at the synthesized bird's-eye image lane line candidate position”.).  
wherein the identified at least one road feature includes a lane mark (Viente at Para. [0061] which discloses “processing unit that analyzes visual information captured from the environment of the vehicle … lane markings”.).  
As per claim 9, Viente and Sakurai discloses a navigation system, wherein the identified at least one road feature includes one or more lane marks indicating a lane split (Viente at Para. [0330] which discloses “determined at least one road characteristic … an indicator of one or more of a detected lane split”.).  
As per claim 10, Viente and Sakurai discloses a navigation system, wherein the identified at least one road feature includes a roundabout (Viente at Para. [0331] discloses that “an instruction may dictate that if a tunnel, a bridge, a roundabout, a merge-lane, a highway exit ramp, or other unique road characteristic is detected, the information should be preserved such that information related to the unique characteristic is not lost by segmentation.”) 
As per claim 11, Viente and Sakurai discloses a navigation system, wherein the identified at least one road feature includes a curve in the road (Viente at Figure 9 and at Para. [0195] which discloses “a representation of curves along a particular road segment”.).  
As per claim 12, Viente and Sakurai discloses a navigation system, wherein the determined navigational action includes at least one of braking or a change in heading direction (Viente at Para. [406] discloses that based “on the desired navigational response, the processor (e.g., processing unit 110) may transmit electronic signals to … braking system 230”.).  
wherein the warped image is warped relative to a ground plane associated with a road surface (Sakurai at Para. [0054] discloses “the road surface 710 forms a flat surface that is vertical to the Y-axis. Distance 730 from the origin of the real world coordinate system to the road surface 710 is defined as H”.).  
As per claim 14, Viente and Sakurai discloses a navigation system, wherein the identified road feature is located at least sixty meters ahead of the actual camera position (Viente at Para. [0237] which discloses that “the planning task may use the model over a typical range of 40 meters ahead (or any other suitable distance ahead, such as 20 meters, 30 meters, 50 meters), when the control algorithm steers the vehicle”.), and the camera has a resolution of no more than three hundred pixels per inch (Viente at Para. [0101] discloses that “image capture device 122 and/or image capture devices 124 and 126 may have a resolution of 640×480, 1024×768, 1280×960, or any other suitable resolution” which are all less than 300 pixels per inch assuming a 10 inch diagonal.).  
As per claim 15, Viente discloses a method for navigating a vehicle (Figure 5A), the method comprising:
 receiving, from a camera, at least one captured image representative of features in an environment of the vehicle (Viente at Para. [0005] which discloses “processor may be programmed to receive at least one image representative of an environment of the host vehicle. The at least one image may be received from a camera and may include a representation of the environment along the road section.”);

Sakurai in the same field of endeavor discloses a method and system to control a driving operation of an autonomous vehicle based on the elevated view of a warped image.   See Abstract and Figure 7. 
 In particular, Sakurai discloses a process to  generating a warped image based on the received at least one captured image, wherein the warped image simulates a view of one or more of the features in the environment of the vehicle from a simulated viewpoint elevated relative to an actual position of the camera (Sakurai at Para. [0005] which discloses “bird's-eye image creation module 1820 to which the original image 1910 is inputted from the original image 1910.”);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle navigation of Viente to include the converting a viewpoint of the input image into a bird's eye view of Sakurai, since transforming road surface image to an elevated viewpoint, such as a bird's eye view, improves road feature accuracy by suppressing the noises present in the captured images. Those in the art would be motivated to combine the bird’s eye view image conversion of Sakurai with the autonomous vehicle navigation controller of Viente because an elevated vantage point view, such as a Bird’s eye view, would enhance an analysis of  “the at least one 
 identifying at least one road feature represented in the warped image, wherein the representation of the at least one road feature in the warped image is transformed in one or more respects relative to a representation of the at least one road feature in the at least one captured image (Viente at Para. [0163] which discloses “processing unit 110 may analyze the first, second, and third plurality of images to detect features within the images, such as lane markings, vehicles, pedestrians, road signs, highway exit ramps, traffic lights, road hazards, and the like.”);
 determining a navigational action for the vehicle based on the identified at least one road feature represented in the warped image (Viente at Para. [0165] which discloses “processing unit 110 may cause one or more navigational responses in vehicle 200 based on information derived from two of the first, second, and third plurality of images.”); and
 causing at least one actuator system of the vehicle to implement the determined navigational action (Viente at Para. [0167] which discloses that “[n]avigational responses may include, for example, a turn, a lane shift, a change in acceleration, and the like. Processing unit 110 may cause the one or more navigational responses based on the analysis performed at step 720”.).  
As per claim 16, Viente and Sakurai disclose a method, wherein the representation of the at least one road feature in the warped image includes more image pixels than the representation of the at least one road feature in the at least one captured image (Viente discloses combing images at Para. [0132] “performs stereo image analysis of first and second sets of images acquired by a combination of image capture devices selected from any of image capture devices”.).  
As per claim 17, Viente and Sakurai disclose a method, wherein the simulated viewpoint is elevated by at least ten meters relative to the actual position of the camera (Sakurai  discloses that an elevation is mere scaling parameters at Para. [0056] where the Application discloses “bird's-eye image is an image when a road surface is viewed with downward eyesight towards the vertical direction in the real world.”).  
As per claim 18, Viente and Sakurai disclose a method, wherein the simulated viewpoint is elevated by between ten meters and twenty meters relative to the actual position of the camera (Sakurai  discloses that an elevation is mere scaling parameters at Para. [0056] where the Application discloses “bird's-eye image is an image when a road surface is viewed with downward eyesight towards the vertical direction in the real world.”).  
As per claim 19, Viente and Sakurai disclose a method, wherein the warped image further simulates a view of the one or more features in the environment of the vehicle based on a simulated camera optical axis angled downward relative to an actual optical axis of the camera (Sakurai at Para. [0060] discloses that “the lane line angle range 830 is defined as +-.30 degrees, and the sum of the pixel values at the synthesized bird's-eye image lane line candidate position”.).  
wherein the simulated camera optical axis is downwardly angled relative to the actual optical axis of the camera by an angle of between thirty-five degrees and fifty-five degrees (Sakurai at Para. [0060] discloses that “the lane line angle range 830 is defined as +-.30 degrees, and the sum of the pixel values at the synthesized bird's-eye image lane line candidate position”.).  
As per claim 21, Viente discloses a system for mapping a road feature for use in vehicle navigation (Figure 1 and Para. [0002].), the system comprising:
   at least one processor programmed (Viente at Para. [0005] discloses “navigation system may include at least one processor.”)  to:
 receive, from a camera, at least one captured image representative of features in an environment of the vehicle (Viente at Para. [0005] which discloses “processor may be programmed to receive at least one image representative of an environment of the host vehicle. The at least one image may be received from a camera and may include a representation of the environment along the road section.”);
Viente does not explicitly disclose the generating of a warped image having a simulated viewpoint that is elevated relative to the received at least one image. Viente does disclose at Para. [0163] the processing of the received at least one image to acquire certain features. 
Sakurai in the same field of endeavor discloses a method and system to control a driving operation of an autonomous vehicle based on the elevated view of a warped image.   See Abstract and Figure 7. 
generate a warped image based on the received at least one captured image, wherein the warped image simulates a view of one or more of the features in the environment of the vehicle from a simulated viewpoint elevated relative to an actual position of the camera (Sakurai at Para. [0005] which discloses “bird's-eye image creation module 1820 to which the original image 1910 is inputted from the original image 1910.”);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle navigation of Viente to include the converting a viewpoint of the input image into a bird's eye view of Sakurai, since transforming road surface image to an elevated viewpoint, such as a bird's eye view, improves road feature accuracy by suppressing the noises present in the captured images. Those in the art would be motivated to combine the bird’s eye view image conversion of Sakurai with the autonomous vehicle navigation controller of Viente because an elevated vantage point view, such as a Bird’s eye view, would enhance an analysis of  “the at least one image to determine at least one road characteristic associated with the road section.” Viente at Para. [0005].
 identify at least one road feature represented in the warped image, wherein the representation of the at least one road feature in the warped image is transformed in one or more respects relative to a representation of the at least one road feature in the at least one captured image (Viente at Para. [0163] which discloses “processing unit 110 may analyze the first, second, and third plurality of images to detect features within the images, such as lane markings, vehicles, 
 determine a position of one or more points associated with the identified at least one road feature (Viente at Para. [0145] which discloses “tracking a set of feature points in the one or more images.”); and
 forward the determined position to a server for use in updating a road navigation model (Viente at Para. [0242] which discloses “it may be sufficient for the vehicle to communicate to the server an indication of the type or classification of the landmark, along with its location. The server may store such indications. At a later time, other vehicles may capture an image of the landmark, process the image (e.g., using a classifier), and compare the result from processing the image to the indication stored in the server with regard to the type of landmark.”).  
As per claim 27, Viente discloses a method for mapping a road feature for use in vehicle navigation (Figure 5A), the method comprising:
   Receiving, from a camera, at least one captured image representative of features in an environment of the vehicle (Viente at Para. [0005] which discloses “processor may be programmed to receive at least one image representative of an environment of the host vehicle. The at least one image may be received from a camera and may include a representation of the environment along the road section.”);
Viente does not explicitly disclose the generating of a warped image having a simulated viewpoint that is elevated relative to the received at least one image. Viente 
Sakurai in the same field of endeavor discloses a method and system to control a driving operation of an autonomous vehicle based on the elevated view of a warped image.   See Abstract and Figure 7. 
In particular, Sakurai discloses a process for generating a warped image based on the received at least one captured image, wherein the warped image simulates a view of one or more of the features in the environment of the vehicle from a simulated viewpoint elevated relative to an actual position of the camera (Sakurai at Para. [0005] which discloses “bird's-eye image creation module 1820 to which the original image 1910 is inputted from the original image 1910.”);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle navigation of Viente to include the converting a viewpoint of the input image into a bird's eye view of Sakurai, since transforming road surface image to an elevated viewpoint, such as a bird's eye view, improves road feature accuracy by suppressing the noises present in the captured images. Those in the art would be motivated to combine the bird’s eye view image conversion of Sakurai with the autonomous vehicle navigation controller of Viente because an elevated vantage point view, such as a Bird’s eye view, would enhance an analysis of  “the at least one image to determine at least one road characteristic associated with the road section.” Viente at Para. [0005].
identifying at least one road feature represented in the warped image, wherein the representation of the at least one road feature in the warped image is transformed in one or more respects relative to a representation of the at least one road feature in the at least one captured image (Viente at Para. [0163] which discloses “processing unit 110 may analyze the first, second, and third plurality of images to detect features within the images, such as lane markings, vehicles, pedestrians, road signs, highway exit ramps, traffic lights, road hazards, and the like.”);
 determining a position of one or more points associated with the identified at least one road feature (Viente at Para. [0145] which discloses “tracking a set of feature points in the one or more images.”); and
 forwarding the determined position to a server for use in updating a road navigation model (Viente at Para. [0242] which discloses “it may be sufficient for the vehicle to communicate to the server an indication of the type or classification of the landmark, along with its location. The server may store such indications. At a later time, other vehicles may capture an image of the landmark, process the image (e.g., using a classifier), and compare the result from processing the image to the indication stored in the server with regard to the type of landmark.”).  

Claim 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Viente and Sakurai  as applied to claim 21  above, and further in view of Hilldore et al (US-20130028473-A1) (“Hilldore”).

Viente and Sakurai do not explicitly disclose using a first and a second point location, clustering the point locations, and aggregating the point locations when performing road feature identifications. 
Hilldore in the same field of endeavor discloses a system and method for periodic lane marker identification that is useful in a driver assist feature when operating a vehicle.
 In particular Hilldore discloses that for each pixel of the warped image that overlaps a portion of the at least one road feature, predicting a first point location associated with a leading edge of the at least one feature and a second point location associated with a trailing edge of the at least one feature (Hilldore at Para. [0037] which discloses “a method of dash start (leading edge) and end point (trailing edge) classification can also be used for reducing error”);
 clustering the predicted first point locations (Hilldore at Para. [0071] which discloses “wherein edges can be grouped into clusters representing individual objects”);
 clustering the predicted second point locations (Hilldore at Para. [0071] which discloses “wherein edges can be grouped into clusters representing individual objects”);
 determining an aggregated leading edge point position based on the clustered first point locations (Hilldore at Para.[0071] which discloses “the edges 
  determining an aggregated trailing edge point position based on the clustered second point locations (Hilldore at Para.[0071] which discloses that “to fit into a group, edges have an acceptable vertical or horizontal overlap, have a substantially consistent focus of expansion, have a substantially consistent time to collision, the like, or a combination thereof.”.); and
 wherein the determined position of the one or more points associated with the identified at least one road feature includes the determined aggregated leading edge point position and the determined aggregated trailing edge point position (Hilldore at Para. [0069] which discloses “combining edges with existing edges includes comparing newly detected edges (e.g., edges found in the most recent frame processed) to a list of previously detected edges (or current edges). Current edges can be projected in the previous image, such that location and direction of the edge can be utilized to eliminate repeat edges.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle navigation of Viente as modified with the bird's eye view of Sakurai to include the point locations and clustering of Hilldore, since minimizing motion induced edge position errors would lead to improve road feature identification in captured images. Those in the art would be motivated to combine the lane marking identification using leading and trailing edge position points in Hilldore with the 
As per claim 23, Viente, Sakurai, and Hilldore disclose a navigation system, wherein the determined aggregated leading edge point position and the determined aggregated trailing edge point position have sub-pixel accuracy relative to a resolution of the warped image (Hilldore at Para. [0036] discloses that “accuracy decreases with distance from the vehicle due to lower resolution per unit distance as well as any potential changes in road elevation.”).  
As per claim 24, Viente, Sakurai, and Hilldore disclose a navigation system, wherein the at least one road feature is a lane mark (Viente at Para. [0061] which discloses “processing unit that analyzes visual information captured from the environment of the vehicle … lane markings”.).  
As per claim 25, Viente, Sakurai, and Hilldore disclose a navigation system, wherein the at least one road feature is a lane mark associated with a lane merge (Viente at Para. [0331] discloses that “an instruction may dictate that if a tunnel, a bridge, a roundabout, a merge-lane, a highway exit ramp, or other unique road characteristic is detected, the information should be preserved such that information related to the unique characteristic is not lost by segmentation.”).  
As per claim 26, Viente, Sakurai, and Hilldore disclose a navigation system, wherein the at least one road feature is a lane mark associated with a lane split lane split”.).  

Claim 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Viente and Sakurai  as applied to claim 27  above, and further in view of Hilldore et al (US-20130028473-A1) (“Hilldore”).
As per claim 28, Viente and Sakurai disclose a, wherein determining the position of one or more points associated with the identified at least one road feature includes: 
Viente and Sakurai do not explicitly disclose using a first and a second point location, clustering the point locations, and aggregating the point locations when performing road feature identifications. 
Hilldore in the same field of endeavor discloses a system and method for periodic lane marker identification that is useful in a driver assist feature when operating a vehicle.
 In particular Hilldore discloses that for each pixel of the warped image that overlaps a portion of the at least one road feature, predicting a first point location associated with a leading edge of the at least one feature and a second point location associated with a trailing edge of the at least one feature (Hilldore at Para. [0037] which discloses “a method of dash start (leading edge) and end point (trailing edge) classification can also be used for reducing error”);
 clustering the predicted first point locations (Hilldore at Para. [0071] which discloses “wherein edges can be grouped into clusters representing individual objects”);
clustering the predicted second point locations (Hilldore at Para. [0071] which discloses “wherein edges can be grouped into clusters representing individual objects”);
 determining an aggregated leading edge point position based on the clustered first point locations (Hilldore at Para. [0071] which discloses “the edges can be grouped by fitting new edges into existing groups, and form one or more new groups for the remaining edges (e.g., the edges that did not fit into an existing group)”.);
  determining an aggregated trailing edge point position based on the clustered second point locations (Hilldore at Para. [0071] which discloses that “to fit into a group, edges have an acceptable vertical or horizontal overlap, have a substantially consistent focus of expansion, have a substantially consistent time to collision, the like, or a combination thereof.”.); and
 wherein the determined position of the one or more points associated with the identified at least one road feature includes the determined aggregated leading edge point position and the determined aggregated trailing edge point position (Hilldore at Para. [0069] which discloses “combining edges with existing edges includes comparing newly detected edges (e.g., edges found in the most recent frame processed) to a list of previously detected edges (or current edges). Current edges can be projected in the previous image, such that location and direction of the edge can be utilized to eliminate repeat edges.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous 
As per claim 29, Viente, Sakurai, and Hilldore disclose a method, wherein the determined aggregated leading edge point position and the determined aggregated trailing edge point position have sub-pixel accuracy relative to a resolution of the warped image (Hilldore at Para. [0036] discloses that “accuracy decreases with distance from the vehicle due to lower resolution per unit distance as well as any potential changes in road elevation.”).  
As per claim 30, Viente, Sakurai, and Hilldore disclose a method, wherein the at least one road feature is a lane mark (Viente at Para. [0061] which discloses “processing unit that analyzes visual information captured from the environment of the vehicle … lane markings”.).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Cheolhun Jang (US-20180150082-A1) discloses a system and method of generating a bird’s eye image by warping an input image so as to determine road gradient. See Abstract and Figures 6 and 7.
Kang et al (US-20180129887-A1) discloses a system and method that extracts control points corresponding to the lane marking from the bird's eye view image through the use of a convolutional neural network and clustering algorithm. See Abstract and Figures 4-8.
Hayakawa et al (US-20140146176-A1) discloses a device and method of tracking changes in bird’s eye image relative to the motion of a moving vehicle. See Figure 4 and Figure 8,
Watanabe et al (US-5757290-A) discloses an apparatus and method for an automotive vehicle through an image display unit using a bird's eye view representation. See Abstract and Figure 9. Watanabe teaches at Column 6, lines 31-34, that the height and angle of the bird’s view are selectable by the user.
                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-27007016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661